Exhibit 10.2

INDEMNITY AGREEMENT

This INDEMNITY AGREEMENT (the “Agreement”) is dated as of            , and is
made by and between Teton Energy Corporation a Delaware corporation (the
“Company”), and                   , an officer or director of the Company (the
“Indemnitee”).

RECITALS

A.            The Company is aware that competent and experienced persons are
increasingly reluctant to serve as directors or officers of corporations unless
they are protected by comprehensive liability insurance and/or indemnification,
due to increased exposure to litigation costs and risks resulting from their
service to such corporations, and due to the fact that the exposure frequently
bears no reasonable relationship to the compensation of such directors and
officers;

B.            The Board of Directors of the Company (the “Board”) has concluded
that, to retain and attract talented and experienced individuals to serve as
officers and directors of the Company and to encourage such individuals to make
the business decisions necessary or appropriate for the success of the Company
and its Subsidiaries (as defined in Section 1 below), it is necessary for the
Company contractually to indemnify its directors and certain of its officers,
and certain of the directors and officers of its Subsidiaries, and to assume for
itself maximum permissible liability for Expenses, losses, liabilities and
damages in connection with claims against such officers and directors relating
to their service in such capacities, and has further concluded that the failure
to provide such contractual indemnification could result in significant harm to
the Company and its Subsidiaries and the Company’s stockholders;

C.            The statutes and judicial decisions regarding the duties of
directors and officers are often difficult to apply, ambiguous, or conflicting,
and therefore fail to provide such directors and officers with adequate,
reliable knowledge of legal risks to which they are exposed or information
regarding the proper course of action to take;

D.            Plaintiffs often seek damages in such large amounts and the costs
of litigation may be so great (whether or not the case is meritorious), that the
defense and/or settlement of such litigation may be beyond the personal
resources of directors and officers;

E.             Section 145 of the General Corporation Law of Delaware, under
which the Company is organized (the “Law”), empowers the Company to indemnify by
agreement its officers, directors, employees and agents, and persons who serve,
at the request of the Company, as directors, officers, employees or agents of
other corporations or enterprises, and expressly provides that the
indemnification provided by the Law is not exclusive; further the provisions of
the Amended Certificate of Incorporation of the Company (the “Certificate of
Incorporation”) specifically state that the rights to indemnification and
payment of expenses described therein are not exclusive, and thereby contemplate
that contracts with respect to indemnification and payment of Expenses by the
Company and


--------------------------------------------------------------------------------




 

similar obligations of the Company may be entered into by and between the
Company and persons entitled to such rights described in the Certificate of
Incorporation; and

F.             The Company desires and has requested the Indemnitee to serve or
continue to serve as a director or officer of the Company. As an inducement to
serve and in consideration for such service, the Company has agreed to indemnify
the Indemnitee for claims for damages arising out of or related to the
performance of such services to the Company in accordance with the terms and
conditions set forth in this Agreement.

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:


1.              DEFINITIONS.


1.1.         AGENT.  FOR THE PURPOSES OF THIS AGREEMENT, “AGENT” OF THE COMPANY
MEANS ANY PERSON WHO IS OR AT ANY TIME WAS A DIRECTOR OR OFFICER OF THE COMPANY
OR A SUBSIDIARY OF THE COMPANY; OR IS OR AT ANY TIME WAS SERVING AT THE REQUEST
OF, FOR THE CONVENIENCE OF, OR TO REPRESENT THE INTEREST OF THE COMPANY OR A
SUBSIDIARY OF THE COMPANY AS A DIRECTOR OR OFFICER OF ANOTHER FOREIGN OR
DOMESTIC CORPORATION, PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTERPRISE OR
AN AFFILIATE OF THE COMPANY; OR WAS A DIRECTOR OR OFFICER OF ANOTHER ENTERPRISE
OR AFFILIATE OF THE COMPANY AT THE REQUEST OF, FOR THE CONVENIENCE OF, OR TO
REPRESENT THE INTERESTS OF SUCH PREDECESSOR CORPORATION. THE TERM “ENTERPRISE”
INCLUDES ANY EMPLOYEE BENEFIT PLAN OF THE COMPANY, ITS SUBSIDIARIES, AFFILIATES
AND PREDECESSOR CORPORATIONS.


1.2.         CHANGE IN CONTROL.  “CHANGE IN CONTROL” MEANS A CHANGE IN CONTROL
OF THE COMPANY OCCURRING AFTER JUNE 1, 2006, OF A NATURE THAT WOULD BE REQUIRED
TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF REGULATION 14A (OR IN
RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR FORM) PROMULGATED UNDER
THE SECURITIES EXCHANGE ACT OF 1934 (THE “ACT”), WHETHER OR NOT THE COMPANY IS
THEN SUBJECT TO SUCH REPORTING REQUIREMENT; PROVIDED, HOWEVER, THAT, WITHOUT
LIMITATION, SUCH A CHANGE IN CONTROL SHALL BE DEEMED TO HAVE OCCURRED IF AFTER
JUNE 1, 2006, (I) ANY “PERSON” (AS SUCH TERM IS USED IN SECTIONS 13(D) AND 14(D)
OF THE ACT) OTHER THAN A TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN
EMPLOYEE BENEFIT PLAN OF THE COMPANY OR A CORPORATION OWNED DIRECTLY OR
INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE SAME
PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY IS OR BECOMES THE
“BENEFICIAL OWNER” (AS DEFINED IN RULE 13D-3 UNDER THE ACT), DIRECTLY OR
INDIRECTLY, OF SECURITIES OF THE COMPANY REPRESENTING 15% OR MORE OF THE
COMBINED VOTING POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES WITHOUT THE
PRIOR APPROVAL OF AT LEAST TWO-THIRDS OF THE MEMBERS OF THE BOARD OF DIRECTORS
OF THE COMPANY IN OFFICE IMMEDIATELY PRIOR TO SUCH PERSON ATTAINING SUCH
PERCENTAGE INTEREST; (II) THERE OCCURS A PROXY CONTEST, OR THE COMPANY IS A
PARTY TO A MERGER, CONSOLIDATION, SALE OF ASSETS, PLAN OF LIQUIDATION OR OTHER
REORGANIZATION NOT APPROVED BY AT LEAST TWO-THIRDS OF THE MEMBERS OF THE BOARD
OF DIRECTORS OF THE COMPANY THEN IN OFFICE, AS A CONSEQUENCE OF WHICH MEMBERS OF
THE BOARD OF DIRECTORS IN OFFICE IMMEDIATELY PRIOR TO SUCH TRANSACTION OR EVENT
CONSTITUTE LESS THAN A MAJORITY OF THE BOARD OF DIRECTORS THEREAFTER; OR (III)
DURING ANY PERIOD OF TWO CONSECUTIVE YEARS, OTHER THAN AS A RESULT OF AN EVENT
DESCRIBED IN CLAUSE (II)

2


--------------------------------------------------------------------------------




 


OF THIS SUBSECTION (C), INDIVIDUALS WHO AT THE BEGINNING OF SUCH PERIOD
CONSTITUTED THE BOARD OF DIRECTORS OF THE COMPANY (INCLUDING FOR THIS PURPOSE
ANY NEW DIRECTOR WHOSE ELECTION OR NOMINATION FOR ELECTION BY THE COMPANY’S
STOCKHOLDERS WAS APPROVED BY A VOTE OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN
STILL IN OFFICE WHO WERE DIRECTORS AT THE BEGINNING OF SUCH PERIOD) CEASE FOR
ANY REASON TO CONSTITUTE AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS.


1.3.         COMPANY.  AS USED HEREIN THE TERM “COMPANY” INCLUDES ALL SUCCESSORS
AND ASSIGNS TO THE COMPANY, INCLUDING, WITHOUT LIMITATION, ANY CORPORATION OR
OTHER ENTITY THAT IS A SUCCESSOR TO THE COMPANY BY VIRTUE OF A CHANGE IN
CONTROL.


1.4.         CONTROLLED. “CONTROLLED” MEANS SUBJECT TO THE POWER TO EXERCISE A
CONTROLLING INFLUENCE OVER THE MANAGEMENT OR POLICIES OF A CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST OR OTHER ENTITY.


1.5.         EXPENSES. FOR PURPOSES OF THIS AGREEMENT, “EXPENSES” INCLUDES ALL
DIRECT AND INDIRECT COSTS OF ANY TYPE OR NATURE WHATSOEVER (INCLUDING, WITHOUT
LIMITATION, ATTORNEYS’ FEES AND RELATED DISBURSEMENTS AND RETAINERS, COSTS OF
TRAVEL, OTHER OUT-OF-POCKET COSTS SUCH AS FEES AND DISBURSEMENTS OF EXPERT
WITNESSES, PRIVATE INVESTIGATORS AND PROFESSIONAL ADVISORS, COURT COSTS,
TRANSCRIPT COSTS, FEES OF EXPERTS, DUPLICATING, PRINTING, AND BINDING COSTS,
TELEPHONE AND FAX TRANSMISSION CHARGES, POSTAGE, DELIVERY SERVICES, SECRETARIAL
SERVICES AND OTHER DISBURSEMENTS AND EXPENSES AND REASONABLE COMPENSATION FOR
TIME SPENT BY THE INDEMNITEE FOR WHICH HE IS NOT OTHERWISE COMPENSATED BY THE
COMPANY OR ANY THIRD PARTY) ACTUALLY AND REASONABLY INCURRED BY THE INDEMNITEE
IN CONNECTION WITH THE INVESTIGATION, DEFENSE OR APPEAL OF A PROCEEDING OR
ESTABLISHING OR ENFORCING A RIGHT TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
UNDER THIS AGREEMENT, SECTION 145 OF THE LAW OR OTHERWISE.


1.6.         PROCEEDING. FOR THE PURPOSES OF THIS AGREEMENT, A “PROCEEDING”
MEANS ANY THREATENED, PENDING, OR COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE
DISPUTE RESOLUTION PROCESS, INVESTIGATION, ADMINISTRATIVE HEARING, APPEAL,
INQUIRY OR OTHER PROCEEDING, WHETHER CIVIL, CRIMINAL, ADMINISTRATIVE,
INVESTIGATIVE OR ANY OTHER TYPE WHATSOEVER, WHETHER FORMAL OR INFORMAL,
INCLUDING A PROCEEDING INITIATED BY INDEMNITEE PURSUANT TO SECTION 9 OF THIS
AGREEMENT TO ENFORCE INDEMNITEE’S RIGHTS HEREUNDER.


1.7.         SUBSIDIARY. FOR PURPOSES OF THIS AGREEMENT, “SUBSIDIARY” MEANS ANY
CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY, TRUST, JOINT VENTURE, OR
OTHER ENTITY OF WHICH MORE THAN FIFTY PERCENT (50%) OF THE OUTSTANDING VOTING
SECURITIES IS OWNED DIRECTLY OR INDIRECTLY BY THE COMPANY, BY THE COMPANY AND
ONE OR MORE OF ITS SUBSIDIARIES OR BY ONE OR MORE OF THE COMPANY’S SUBSIDIARIES.


2.              AGREEMENT TO SERVE.  THE INDEMNITEE AGREES TO SERVE AND/OR
CONTINUE TO SERVE AS AN AGENT OF THE COMPANY, AT THE WILL OF THE COMPANY (OR
UNDER SEPARATE AGREEMENT, IF SUCH AGREEMENT EXISTS), IN THE CAPACITY THE
INDEMNITEE CURRENTLY SERVES AS AN AGENT OF THE COMPANY, FAITHFULLY AND TO THE
BEST OF HIS ABILITY, SO LONG AS HE IS DULY APPOINTED OR ELECTED AND QUALIFIED IN
ACCORDANCE WITH THE APPLICABLE PROVISIONS OF THE CHARTER DOCUMENTS OF THE
COMPANY OR ANY SUBSIDIARY OF THE COMPANY; PROVIDED,

3


--------------------------------------------------------------------------------




 


HOWEVER, THAT THE INDEMNITEE MAY AT ANY TIME AND FOR ANY REASON RESIGN FROM SUCH
POSITION (SUBJECT TO ANY CONTRACTUAL OBLIGATION THAT THE INDEMNITEE MAY HAVE
ASSUMED APART FROM THIS AGREEMENT), AND THE COMPANY OR ANY SUBSIDIARY SHALL HAVE
NO OBLIGATION UNDER THIS AGREEMENT TO CONTINUE THE INDEMNITEE IN ANY SUCH
POSITION. FOR THE AVOIDANCE OF DOUBT, THE COMPANY AND INDEMNITEE EACH
ACKNOWLEDGE AND AGREE THAT THE RESIGNATION OR OTHER TERMINATION OF INDEMNITEE AS
AN AGENT OF THE COMPANY UNDER THIS PARAGRAPH 2 SHALL NOT IMPAIR ANY RIGHT THAT
INDEMNITEE MAY OTHERWISE HAVE TO BE INDEMNIFIED UNDER THE TERMS OF THIS
AGREEMENT.


3.              DIRECTORS’ AND OFFICERS’ INSURANCE. THE COMPANY SHALL, TO THE
EXTENT THAT THE BOARD DETERMINES IT TO BE ECONOMICALLY REASONABLE, MAINTAIN A
POLICY OF DIRECTORS’ AND OFFICERS’ LIABILITY INSURANCE (“D&O INSURANCE”), ON
SUCH TERMS AND CONDITIONS AS MAY BE APPROVED BY THE BOARD.


4.              MANDATORY INDEMNIFICATION. SUBJECT TO SECTION 9 BELOW, THE
COMPANY SHALL INDEMNIFY AND HOLD THE INDEMNITEE HARMLESS TO THE FULLEST EXTENT
PERMITTED BY THE LAW. WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS THE INDEMNITEE AS FOLLOWS:


4.1.         THIRD PARTY ACTIONS. IF THE INDEMNITEE IS A PERSON WHO WAS OR IS A
PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY PROCEEDING (OTHER THAN AN
ACTION BY OR IN THE RIGHT OF THE COMPANY) BY REASON OF THE FACT THAT HE IS OR AT
ANY TIME WAS AN AGENT OF THE COMPANY, OR BY REASON OF ANYTHING DONE OR NOT DONE
BY HIM IN ANY SUCH CAPACITY, AGAINST ANY AND ALL CLAIMS, EXPENSES AND
LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO, ATTORNEYS’
FEES, JUDGMENTS, FINES, ERISA EXCISE TAXES OR PENALTIES AND AMOUNTS PAID IN
SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY HIM IN CONNECTION WITH THE
INVESTIGATION, DEFENSE, SETTLEMENT OR APPEAL OF SUCH PROCEEDING IF HE ACTED IN
GOOD FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO,
THE BEST INTERESTS OF THE COMPANY AND, WITH RESPECT TO ANY CRIMINAL ACTION OR
PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE HIS CONDUCT WAS UNLAWFUL; AND/OR


4.2.         DERIVATIVE ACTIONS. IF THE INDEMNITEE IS A PERSON WHO WAS OR IS A
PARTY OR IS THREATENED TO BE MADE A PARTY TO ANY PROCEEDING BY OR IN THE RIGHT
OF THE COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR BY REASON OF THE FACT THAT HE
IS OR AT ANY TIME WAS AN AGENT OF THE COMPANY, OR BY REASON OF ANYTHING DONE OR
NOT DONE BY HIM IN ANY SUCH CAPACITY, AGAINST ANY AND ALL CLAIMS, EXPENSES AND
LIABILITIES, INCLUDING WITHOUT LIMITATION ATTORNEYS’ FEES, AMOUNTS PAID IN
SETTLEMENT OF ANY SUCH PROCEEDING AND ALL EXPENSES ACTUALLY AND REASONABLY
INCURRED BY HIM IN CONNECTION WITH THE INVESTIGATION, DEFENSE, SETTLEMENT, OR
APPEAL OF SUCH PROCEEDING IF HE ACTED IN GOOD FAITH AND IN A MANNER HE
REASONABLY BELIEVED TO BE IN, OR NOT OPPOSED TO, THE BEST INTERESTS OF THE
COMPANY; EXCEPT THAT NO INDEMNIFICATION UNDER THIS SUBSECTION SHALL BE MADE IN
RESPECT OF ANY CLAIM, ISSUE OR MATTER AS TO WHICH SUCH PERSON SHALL HAVE BEEN
FINALLY ADJUDGED, IN A JUDGMENT NOT SUBJECT TO APPEAL, TO BE LIABLE TO THE
COMPANY BY A COURT OF COMPETENT JURISDICTION DUE TO WILLFUL MISCONDUCT OF A
CULPABLE NATURE IN THE PERFORMANCE OF HIS DUTY TO THE COMPANY, UNLESS AND ONLY
TO THE EXTENT THAT THE COURT OF CHANCERY IN DELAWARE OR THE COURT IN WHICH SUCH
PROCEEDING WAS BROUGHT SHALL DETERMINE UPON APPLICATION THAT, DESPITE THE
ADJUDICATION OF LIABILITY BUT IN VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, SUCH

4


--------------------------------------------------------------------------------




 


PERSON IS FAIRLY AND REASONABLY ENTITLED TO INDEMNITY FOR SUCH AMOUNTS WHICH THE
COURT OF CHANCERY OR SUCH OTHER COURT SHALL DEEM PROPER; AND/OR


4.3.         EXCEPTION FOR AMOUNTS COVERED BY INSURANCE. NOTWITHSTANDING THE
FOREGOING, THE COMPANY SHALL NOT BE OBLIGATED TO INDEMNIFY THE INDEMNITEE FOR
EXPENSES OR LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT NOT LIMITED TO,
JUDGMENTS, FINES, ERISA EXCISE TAXES OR PENALTIES AND AMOUNTS PAID IN
SETTLEMENT) TO THE EXTENT SUCH HAVE BEEN PAID DIRECTLY TO THE INDEMNITEE BY D&O
INSURANCE.


5.              PARTIAL INDEMNIFICATION AND CONTRIBUTION.


5.1.         PARTIAL INDEMNIFICATION. IF THE INDEMNITEE IS ENTITLED UNDER ANY
PROVISION OF THIS AGREEMENT TO INDEMNIFICATION BY THE COMPANY FOR SOME OR A
PORTION OF ANY EXPENSES OR LIABILITIES OF ANY TYPE WHATSOEVER (INCLUDING, BUT
NOT LIMITED TO, JUDGMENTS, FINES, ERISA EXCISE TAXES OR PENALTIES AND AMOUNTS
PAID IN SETTLEMENT) INCURRED BY HIM IN THE INVESTIGATION, DEFENSE, SETTLEMENT,
OR APPEAL OF A PROCEEDING BUT IS NOT ENTITLED, HOWEVER, TO INDEMNIFICATION FOR
ALL OF THE TOTAL AMOUNT THEREOF, THEN THE COMPANY SHALL NEVERTHELESS INDEMNIFY
THE INDEMNITEE FOR SUCH TOTAL AMOUNT EXCEPT AS TO THE PORTION THEREOF TO WHICH
THE INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION.


5.2.         CONTRIBUTION. IF THE INDEMNITEE IS NOT ENTITLED TO THE
INDEMNIFICATION PROVIDED IN SECTION 4 FOR ANY REASON OTHER THAN THE STATUTORY
LIMITATIONS SET FORTH IN THE LAW, THEN IN RESPECT OF ANY THREATENED, PENDING OR
COMPLETED PROCEEDING IN WHICH THE COMPANY IS JOINTLY LIABLE WITH THE INDEMNITEE
(OR WOULD BE IF JOINED IN SUCH PROCEEDING), THE COMPANY SHALL CONTRIBUTE TO THE
AMOUNT OF EXPENSES (INCLUDING ATTORNEYS’ FEES), JUDGMENTS, FINES AND AMOUNTS
PAID IN SETTLEMENT ACTUALLY AND REASONABLY INCURRED AND PAID OR PAYABLE BY THE
INDEMNITEE IN SUCH PROPORTION AS IS APPROPRIATE TO REFLECT (I) THE RELATIVE
BENEFITS RECEIVED BY THE COMPANY ON THE ONE HAND AND THE INDEMNITEE ON THE OTHER
HAND FROM THE TRANSACTION FROM WHICH SUCH PROCEEDING AROSE AND (II) THE RELATIVE
FAULT OF THE COMPANY ON THE ONE HAND AND OF THE INDEMNITEE ON THE OTHER HAND IN
CONNECTION WITH THE EVENTS WHICH RESULTED IN SUCH EXPENSES, JUDGMENTS, FINES OR
SETTLEMENT AMOUNTS, AS WELL AS ANY OTHER RELEVANT EQUITABLE CONSIDERATIONS. THE
RELATIVE FAULT OF THE COMPANY ON THE ONE HAND AND OF THE INDEMNITEE ON THE OTHER
HAND SHALL BE DETERMINED BY REFERENCE TO, AMONG OTHER THINGS, THE PARTIES’
RELATIVE INTENT, KNOWLEDGE, ACCESS TO INFORMATION AND OPPORTUNITY TO CORRECT OR
PREVENT THE CIRCUMSTANCES RESULTING IN SUCH EXPENSES, JUDGMENTS, FINES OR
SETTLEMENT AMOUNTS. THE COMPANY AGREES THAT IT WOULD NOT BE JUST AND EQUITABLE
IF CONTRIBUTION PURSUANT TO THIS SECTION 5 WERE DETERMINED BY PRO RATA
ALLOCATION OR ANY OTHER METHOD OF ALLOCATION, WHICH DOES NOT TAKE ACCOUNT OF THE
FOREGOING EQUITABLE CONSIDERATIONS.


6.              MANDATORY ADVANCEMENT OF EXPENSES.


6.1.         ADVANCEMENT. SUBJECT TO SECTION 9 BELOW, THE COMPANY SHALL ADVANCE
ALL EXPENSES INCURRED BY THE INDEMNITEE IN CONNECTION WITH THE INVESTIGATION,
PARTICIPATION, DEFENSE, SETTLEMENT OR APPEAL OF ANY PROCEEDING TO WHICH THE
INDEMNITEE IS A PARTY OR IS THREATENED TO BE MADE A PARTY BY REASON OF THE FACT
THAT THE INDEMNITEE IS OR AT ANY TIME WAS AN AGENT OF THE COMPANY OR BY REASON
OF ANYTHING DONE OR NOT DONE BY

5


--------------------------------------------------------------------------------




 


HIM IN ANY SUCH CAPACITY. THE INDEMNITEE HEREBY UNDERTAKES PROMPTLY TO REPAY
SUCH AMOUNTS ADVANCED ONLY IF, AND TO THE EXTENT THAT, IT SHALL ULTIMATELY BE
DETERMINED THAT THE INDEMNITEE IS NOT ENTITLED TO BE INDEMNIFIED BY THE COMPANY
UNDER THE PROVISIONS OF THIS AGREEMENT, THE CERTIFICATE OF INCORPORATION, OR
BYLAWS OF THE COMPANY, THE LAW OR OTHERWISE. THE ADVANCES TO BE MADE HEREUNDER
SHALL BE PAID BY THE COMPANY TO THE INDEMNITEE WITHIN THIRTY (30) DAYS FOLLOWING
DELIVERY OF A WRITTEN REQUEST THEREFOR BY THE INDEMNITEE TO THE COMPANY.


6.2.         EXCEPTION. NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS SECTION
6, THE COMPANY SHALL NOT BE OBLIGATED TO ADVANCE ANY EXPENSES TO THE INDEMNITEE
ARISING FROM A LAWSUIT FILED DIRECTLY BY THE COMPANY AGAINST THE INDEMNITEE IF
AN ABSOLUTE MAJORITY OF THE MEMBERS OF THE BOARD REASONABLY DETERMINES IN GOOD
FAITH, WITHIN THIRTY (30) DAYS OF THE INDEMNITEE’S REQUEST TO BE ADVANCED
EXPENSES, THAT THE FACTS KNOWN TO THEM AT THE TIME SUCH DETERMINATION IS MADE
DEMONSTRATE CLEARLY AND CONVINCINGLY THAT THE INDEMNITEE ACTED IN BAD FAITH. IF
SUCH A DETERMINATION IS MADE, THE INDEMNITEE MAY HAVE SUCH DECISION REVIEWED BY
ANOTHER FORUM, IN THE MANNER SET FORTH IN SECTIONS 8.3, 8.4 AND 8.5 HEREOF, WITH
ALL REFERENCES THEREIN TO “INDEMNIFICATION” BEING DEEMED TO REFER TO
“ADVANCEMENT OF EXPENSES,” AND THE BURDEN OF PROOF SHALL BE ON THE COMPANY TO
DEMONSTRATE CLEARLY AND CONVINCINGLY THAT, BASED ON THE FACTS KNOWN AT THE TIME,
THE INDEMNITEE ACTED IN BAD FAITH. THE COMPANY MAY NOT AVAIL ITSELF OF THIS
SECTION 6.2 AS TO A GIVEN LAWSUIT IF, AT ANY TIME AFTER THE OCCURRENCE OF THE
ACTIVITIES OR OMISSIONS THAT ARE THE PRIMARY FOCUS OF THE LAWSUIT, THE COMPANY
HAS UNDERGONE A CHANGE IN CONTROL. FOR THIS PURPOSE, A CHANGE IN CONTROL SHALL
MEAN A GIVEN PERSON OR GROUP OF AFFILIATED PERSONS OR GROUPS INCREASING THEIR
BENEFICIAL OWNERSHIP INTEREST IN THE COMPANY BY AT LEAST FIFTEEN (15) PERCENTAGE
POINTS WITHOUT ADVANCE BOARD APPROVAL.


7.              NOTICE AND OTHER INDEMNIFICATION PROCEDURES.


7.1.         PROMPTLY AFTER RECEIPT BY THE INDEMNITEE OF NOTICE OF THE
COMMENCEMENT OF OR THE THREAT OF COMMENCEMENT OF ANY PROCEEDING, THE INDEMNITEE
SHALL, IF THE INDEMNITEE BELIEVES THAT INDEMNIFICATION WITH RESPECT THERETO MAY
BE SOUGHT FROM THE COMPANY UNDER THIS AGREEMENT, NOTIFY THE COMPANY OF THE
COMMENCEMENT OR THREAT OF COMMENCEMENT THEREOF.


7.2.         IF, AT THE TIME OF THE RECEIPT OF A NOTICE OF THE COMMENCEMENT OF A
PROCEEDING PURSUANT TO SECTION 7.1 HEREOF, THE COMPANY HAS D&O INSURANCE IN
EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF THE COMMENCEMENT OF SUCH
PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
RESPECTIVE POLICIES. THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR
DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL
AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF
SUCH D&O INSURANCE POLICIES.


7.3.         IN THE EVENT THE COMPANY SHALL BE OBLIGATED TO ADVANCE THE EXPENSES
FOR ANY PROCEEDING AGAINST THE INDEMNITEE, THE COMPANY, IF APPROPRIATE, SHALL BE
ENTITLED TO ASSUME THE DEFENSE OF SUCH PROCEEDING, WITH COUNSEL APPROVED BY THE
INDEMNITEE (WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD), UPON THE
DELIVERY TO THE INDEMNITEE OF WRITTEN NOTICE OF ITS ELECTION TO DO SO. AFTER
DELIVERY OF SUCH NOTICE,

6


--------------------------------------------------------------------------------




 


APPROVAL OF SUCH COUNSEL BY THE INDEMNITEE AND THE RETENTION OF SUCH COUNSEL BY
THE COMPANY, THE COMPANY WILL NOT BE LIABLE TO THE INDEMNITEE UNDER THIS
AGREEMENT FOR ANY FEES OF COUNSEL SUBSEQUENTLY INCURRED BY THE INDEMNITEE WITH
RESPECT TO THE SAME PROCEEDING, PROVIDED THAT: (A) THE INDEMNITEE SHALL HAVE THE
RIGHT TO EMPLOY HIS OWN COUNSEL IN ANY SUCH PROCEEDING AT THE INDEMNITEE’S
EXPENSE; (B) THE INDEMNITEE SHALL HAVE THE RIGHT TO EMPLOY HIS OWN COUNSEL IN
CONNECTION WITH ANY SUCH PROCEEDING, AT THE EXPENSE OF THE COMPANY, IF SUCH
COUNSEL SERVES IN A REVIEW, OBSERVER, ADVICE, AND COUNSELING CAPACITY AND DOES
NOT OTHERWISE MATERIALLY CONTROL OR PARTICIPATE IN THE DEFENSE OF SUCH
PROCEEDING; OR (C) IF (I) THE EMPLOYMENT OF COUNSEL BY THE INDEMNITEE HAS BEEN
PREVIOUSLY AUTHORIZED BY THE COMPANY, (II) THE INDEMNITEE SHALL HAVE REASONABLY
CONCLUDED THAT THERE MAY BE A CONFLICT OF INTEREST BETWEEN THE COMPANY AND THE
INDEMNITEE IN THE CONDUCT OF ANY SUCH DEFENSE OR (III) THE COMPANY SHALL NOT, IN
FACT, HAVE EMPLOYED COUNSEL TO ASSUME THE DEFENSE OF SUCH PROCEEDING, THEN THE
FEES AND EXPENSES OF THE INDEMNITEE’S COUNSEL SHALL BE AT THE EXPENSE OF THE
COMPANY.


8.              DETERMINATION OF RIGHT TO INDEMNIFICATION.


8.1.         TO THE EXTENT THE INDEMNITEE HAS BEEN SUCCESSFUL ON THE MERITS OR
OTHERWISE IN DEFENSE OF ANY PROCEEDING REFERRED TO IN SECTION 4.1 OR 4.2 OF THIS
AGREEMENT OR IN THE DEFENSE OF ANY CLAIM, ISSUE OR MATTER DESCRIBED THEREIN, THE
COMPANY SHALL INDEMNIFY THE INDEMNITEE AGAINST EXPENSES ACTUALLY AND REASONABLY
INCURRED BY HIM IN CONNECTION WITH THE INVESTIGATION, DEFENSE OR APPEAL OF SUCH
PROCEEDING, OR SUCH CLAIM, ISSUE OR MATTER, AS THE CASE MAY BE, INCLUDING
WITHOUT LIMITATION INDEMNITEE’S ATTORNEYS’ FEES.


8.2.         IN THE EVENT THAT SECTION 8.1 IS INAPPLICABLE, OR DOES NOT APPLY TO
THE ENTIRE PROCEEDING, THE COMPANY SHALL NONETHELESS INDEMNIFY THE INDEMNITEE
UNLESS THE COMPANY SHALL PROVE BY CLEAR AND CONVINCING EVIDENCE TO A FORUM
LISTED IN SECTION 8.3 BELOW THAT THE INDEMNITEE HAS NOT MET THE APPLICABLE
STANDARD OF CONDUCT REQUIRED TO ENTITLE THE INDEMNITEE TO SUCH INDEMNIFICATION.


8.3.         THE INDEMNITEE SHALL BE ENTITLED TO SELECT THE FORUM IN WHICH THE
VALIDITY OF THE COMPANY’S CLAIM UNDER SECTION 8.2 HEREOF THAT THE INDEMNITEE IS
NOT ENTITLED TO INDEMNIFICATION WILL BE HEARD FROM AMONG THE FOLLOWING:


(A)          A QUORUM OF THE BOARD CONSISTING OF DIRECTORS WHO ARE NOT PARTIES
TO THE PROCEEDING FOR WHICH INDEMNIFICATION IS BEING SOUGHT;


(B)          THE STOCKHOLDERS OF THE COMPANY, PROVIDED HOWEVER THAT THE
INDEMNITEE CAN SELECT A FORUM CONSISTING OF THE STOCKHOLDERS OF THE COMPANY ONLY
WITH THE APPROVAL OF THE COMPANY;


(C)          LEGAL COUNSEL MUTUALLY AGREED UPON BY THE INDEMNITEE AND THE BOARD,
WHICH COUNSEL SHALL MAKE SUCH DETERMINATION IN A WRITTEN OPINION;


(D)          A PANEL OF THREE ARBITRATORS, ONE OF WHOM IS SELECTED BY THE
COMPANY, ANOTHER OF WHOM IS SELECTED BY THE INDEMNITEE AND  THE LAST OF WHOM IS
SELECTED BY THE FIRST TWO ARBITRATORS SO SELECTED; OR

7


--------------------------------------------------------------------------------




 


(E)          THE COURT OF CHANCERY OF DELAWARE OR OTHER COURT HAVING
JURISDICTION OF SUBJECT MATTER AND THE PARTIES.


8.4.         AS SOON AS PRACTICABLE, AND IN NO EVENT LATER THAN THIRTY (30) DAYS
AFTER THE FORUM HAS BEEN SELECTED PURSUANT TO SECTION 8.3 ABOVE, THE COMPANY
SHALL, AT ITS OWN EXPENSE, SUBMIT TO THE SELECTED FORUM ITS CLAIM THAT THE
INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION, AND THE COMPANY SHALL ACT IN THE
UTMOST GOOD FAITH TO ASSURE THE INDEMNITEE A COMPLETE OPPORTUNITY TO DEFEND
AGAINST SUCH CLAIM.


8.5.         IF THE FORUM SELECTED IN ACCORDANCE WITH SECTION 8.3 HEREOF IS NOT
A COURT, THEN AFTER THE FINAL DECISION OF SUCH FORUM IS RENDERED, THE COMPANY OR
THE INDEMNITEE SHALL HAVE THE RIGHT TO APPLY TO THE COURT OF CHANCERY OF
DELAWARE, THE COURT IN WHICH THE PROCEEDING GIVING RISE TO THE INDEMNITEE’S
CLAIM FOR INDEMNIFICATION IS OR WAS PENDING OR ANY OTHER COURT HAVING
JURISDICTION OF SUBJECT MATTER AND THE PARTIES, FOR THE PURPOSE OF APPEALING THE
DECISION OF SUCH FORUM, PROVIDED THAT SUCH RIGHT IS EXECUTED WITHIN SIXTY (60)
DAYS AFTER THE FINAL DECISION OF SUCH FORUM IS RENDERED. IF THE FORUM SELECTED
IN ACCORDANCE WITH SECTION 8.3 HEREOF IS A COURT, THEN THE RIGHTS OF THE COMPANY
OR THE INDEMNITEE TO APPEAL ANY DECISION OF SUCH COURT SHALL BE GOVERNED BY THE
APPLICABLE LAWS AND RULES GOVERNING APPEALS OF THE DECISION OF SUCH COURT.


8.6.         NOTWITHSTANDING ANY OTHER PROVISION IN THIS AGREEMENT TO THE
CONTRARY, THE COMPANY SHALL INDEMNIFY THE INDEMNITEE AGAINST ALL EXPENSES
INCURRED BY THE INDEMNITEE IN CONNECTION WITH ANY HEARING OR PROCEEDING UNDER
THIS SECTION 8 INVOLVING THE INDEMNITEE AND AGAINST ALL EXPENSES INCURRED BY THE
INDEMNITEE IN CONNECTION WITH ANY OTHER PROCEEDING BETWEEN THE COMPANY AND THE
INDEMNITEE INVOLVING THE INTERPRETATION OR ENFORCEMENT OF THE RIGHTS OF THE
INDEMNITEE UNDER THIS AGREEMENT UNLESS A COURT OF COMPETENT JURISDICTION FINDS
THAT EACH OF THE MATERIAL CLAIMS AND/OR DEFENSES OF THE INDEMNITEE IN ANY SUCH
PROCEEDING WAS FRIVOLOUS OR NOT MADE IN GOOD FAITH.


9.              EXCEPTIONS. ANY OTHER PROVISION HEREIN TO THE CONTRARY
NOTWITHSTANDING, THE COMPANY SHALL NOT BE OBLIGATED PURSUANT TO THE TERMS OF
THIS AGREEMENT:


9.1.         CLAIMS INITIATED BY INDEMNITEE. TO INDEMNIFY OR ADVANCE EXPENSES TO
THE INDEMNITEE WITH RESPECT TO PROCEEDINGS OR CLAIMS INITIATED OR BROUGHT
VOLUNTARILY BY THE INDEMNITEE AND NOT BY WAY OF DEFENSE, EXCEPT WITH RESPECT TO
PROCEEDINGS SPECIFICALLY AUTHORIZED BY THE BOARD OR BROUGHT TO ESTABLISH OR
ENFORCE A RIGHT TO INDEMNIFICATION AND/OR ADVANCEMENT OF EXPENSES ARISING UNDER
THIS AGREEMENT, THE CHARTER DOCUMENTS OF THE COMPANY OR ANY SUBSIDIARY OR ANY
STATUTE OR LAW OR OTHERWISE, BUT SUCH INDEMNIFICATION OR ADVANCEMENT OF EXPENSES
MAY BE PROVIDED BY THE COMPANY IN SPECIFIC CASES IF THE BOARD FINDS IT TO BE
APPROPRIATE; OR


9.2.         UNAUTHORIZED SETTLEMENTS. TO INDEMNIFY THE INDEMNITEE HEREUNDER FOR
ANY AMOUNTS PAID IN SETTLEMENT OF A PROCEEDING UNLESS THE COMPANY CONSENTS IN
ADVANCE IN WRITING TO SUCH SETTLEMENT, WHICH CONSENT SHALL NOT BE UNREASONABLY
WITHHELD; OR

8


--------------------------------------------------------------------------------




 


9.3.         SECURITIES LAW ACTIONS. TO INDEMNIFY THE INDEMNITEE ON ACCOUNT OF
ANY SUIT IN WHICH JUDGMENT IS RENDERED AGAINST THE INDEMNITEE FOR AN ACCOUNTING
OF PROFITS MADE FROM THE PURCHASE OR SALE BY THE INDEMNITEE OF SECURITIES OF THE
COMPANY PURSUANT TO THE PROVISIONS OF SECTION L6(B) OF THE SECURITIES EXCHANGE
ACT OF 1934 AND AMENDMENTS THERETO OR SIMILAR PROVISIONS OF ANY FEDERAL, STATE
OR LOCAL STATUTORY LAW; OR


9.4.         UNLAWFUL INDEMNIFICATION. TO INDEMNIFY THE INDEMNITEE IF A FINAL
DECISION BY A COURT HAVING JURISDICTION IN THE MATTER, IN A JUDGMENT NOT SUBJECT
TO APPEAL, SHALL DETERMINE THAT SUCH INDEMNIFICATION IS NOT LAWFUL. IN THIS
RESPECT, THE COMPANY AND THE INDEMNITEE HAVE BEEN ADVISED THAT THE SECURITIES
AND EXCHANGE COMMISSION TAKES THE POSITION THAT INDEMNIFICATION FOR LIABILITIES
ARISING UNDER THE FEDERAL SECURITIES LAWS IS AGAINST PUBLIC POLICY AND IS,
THEREFORE, UNENFORCEABLE AND THAT CLAIMS FOR INDEMNIFICATION SHOULD BE SUBMITTED
TO APPROPRIATE COURTS FOR ADJUDICATION.


10.            NON-EXCLUSIVITY.


THE PROVISIONS FOR INDEMNIFICATION AND ADVANCEMENT OF EXPENSES SET FORTH IN THIS
AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY OTHER RIGHTS WHICH THE INDEMNITEE
MAY HAVE UNDER ANY PROVISION OF LAW, THE COMPANY’S CERTIFICATE OF INCORPORATION
OR BYLAWS, THE VOTE OF THE COMPANY’S STOCKHOLDERS OR DISINTERESTED DIRECTORS,
OTHER AGREEMENTS OR OTHERWISE, BOTH AS TO ACTION IN THE INDEMNITEE’S OFFICIAL
CAPACITY AND TO ACTION IN ANOTHER CAPACITY WHILE OCCUPYING HIS POSITION AS AN
AGENT OF THE COMPANY, AND THE INDEMNITEE’S RIGHTS HEREUNDER SHALL CONTINUE AFTER
THE INDEMNITEE HAS CEASED ACTING AS AN AGENT OF THE COMPANY AND SHALL INURE TO
THE BENEFIT OF THE HEIRS, EXECUTORS AND ADMINISTRATORS OF THE INDEMNITEE.


11.            BURDEN OF PROOF. IN MAKING A DETERMINATION WITH RESPECT TO
ENTITLEMENT TO INDEMNIFICATION HEREUNDER, THE PERSON OR PERSONS OR ENTITY MAKING
SUCH DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE BURDEN OF PROOF TO OVERCOME
THAT PRESUMPTION IN CONNECTION WITH THE MAKING BY ANY PERSON, PERSONS OR ENTITY
OF ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.


12.            DURATION OF AGREEMENT.

This Agreement shall continue until and terminate upon the later of: (a) 10
years after the date that the Indemnitee shall have ceased to serve as a
director and/or officer of the Company or director, officer, employee or agent
of any other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise which the Indemnitee served at the request of the
Company; or (b) one year after the final, nonappealable termination of any
Proceeding then pending in respect of which the Indemnitee is granted rights of
indemnification or advancement of Expenses hereunder

9


--------------------------------------------------------------------------------




 

and of any proceeding commenced by the Indemnitee pursuant to Section 10 of this
Agreement relating thereto.


13.            GENERAL PROVISIONS.


13.1.       INTERPRETATION OF AGREEMENT. IT IS UNDERSTOOD THAT THE PARTIES
HERETO INTEND THIS AGREEMENT TO BE INTERPRETED AND ENFORCED SO AS TO PROVIDE
INDEMNIFICATION AND ADVANCEMENT OF EXPENSES TO THE INDEMNITEE TO THE FULLEST
EXTENT NOW OR HEREAFTER PERMITTED BY LAW, EXCEPT AS EXPRESSLY LIMITED HEREIN.


13.2.       SEVERABILITY. IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT SHALL
BE HELD TO BE INVALID, ILLEGAL, OR UNENFORCEABLE FOR ANY REASON WHATSOEVER,
THEN:


(A)           THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, ALL PORTIONS OF ANY
PARAGRAPHS OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL, OR UNENFORCEABLE THAT ARE NOT THEMSELVES INVALID, ILLEGAL, OR
UNENFORCEABLE) SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY; AND


(B)           TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS AGREEMENT
(INCLUDING, WITHOUT LIMITATION, ALL PORTIONS OF ANY PARAGRAPHS OF THIS AGREEMENT
CONTAINING ANY SUCH PROVISION HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT
ARE NOT THEMSELVES INVALID, ILLEGAL OR UNENFORCEABLE) SHALL BE CONSTRUED SO AS
TO GIVE EFFECT TO THE INTENT MANIFESTED BY THE PROVISION HELD INVALID, ILLEGAL
OR UNENFORCEABLE AND TO GIVE EFFECT TO SECTION 13.1 HEREOF.


13.3.       MODIFICATION AND WAIVER. NO SUPPLEMENT, MODIFICATION OR AMENDMENT OF
THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY BOTH OF THE
PARTIES HERETO. NO WAIVER OF ANY OF THE PROVISIONS OF THIS AGREEMENT SHALL BE
DEEMED OR SHALL CONSTITUTE A WAIVER OF ANY OTHER PROVISION HEREOF (WHETHER OR
NOT SIMILAR), NOR SHALL SUCH WAIVER CONSTITUTE A CONTINUING WAIVER.


13.4.       SUBROGATION. IN THE EVENT OF FULL PAYMENT UNDER THIS AGREEMENT, THE
COMPANY SHALL BE SUBROGATED TO THE EXTENT OF SUCH PAYMENT TO ALL OF THE RIGHTS
OF RECOVERY OF THE INDEMNITEE, WHO SHALL EXECUTE ALL DOCUMENTS REQUIRED AND
SHALL DO ALL ACTS THAT MAY BE NECESSARY OR DESIRABLE TO SECURE SUCH RIGHTS AND
TO ENABLE THE COMPANY EFFECTIVELY TO BRING SUIT TO ENFORCE SUCH RIGHTS.


13.5.       COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR MORE
COUNTERPARTS AND VIA FACSIMILE, EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT
ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A SINGLE AGREEMENT.


13.6.       SUCCESSORS AND ASSIGNS. THE TERMS OF THIS AGREEMENT SHALL BIND, AND
SHALL INURE TO THE BENEFIT OF, THE SUCCESSORS AND ASSIGNS OF THE PARTIES HERETO.


13.7.       NOTICE. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED DULY GIVEN: (A) IF
DELIVERED BY HAND AND SIGNED FOR BY THE PARTY ADDRESSEE; OR (B) IF MAILED BY
CERTIFIED OR REGISTERED

10


--------------------------------------------------------------------------------




 


MAIL, WITH POSTAGE PREPAID, ON THE THIRD BUSINESS DAY AFTER THE MAILING DATE.
ADDRESSES FOR NOTICES TO EITHER PARTY ARE AS SHOWN ON THE SIGNATURE PAGE OF THIS
AGREEMENT OR AS SUBSEQUENTLY MODIFIED BY WRITTEN NOTICE.


13.8.       GENDER. THE MASCULINE, FEMININE OR NEUTER PRONOUNS USED HEREIN SHALL
BE INTERPRETED WITHOUT REGARD TO GENDER, AND THE USE OF THE SINGULAR OR PLURAL
SHALL BE DEEMED TO INCLUDE THE OTHER WHENEVER THE CONTEXT SO REQUIRES.


13.9.       GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED EXCLUSIVELY BY AND
CONSTRUED ACCORDING TO THE LAWS OF THE STATE OF DELAWARE, AS APPLIED TO
CONTRACTS BETWEEN DELAWARE RESIDENTS ENTERED INTO AND TO BE PERFORMED ENTIRELY
WITHIN DELAWARE.

If the General Corporation Law of the State of Delaware (the “Delaware Law”) or
any other applicable law is amended after the date hereof to permit the Company
to indemnify Indemnitee for Expenses or liabilities, or to indemnify Indemnitee
with respect to any action or Proceeding, not contemplated by this Agreement,
then this Agreement (without any further action be either party hereto) shall
automatically be deemed to be amended to require that the Company indemnify
Indemnitee to the fullest extent permitted by the Delaware Law.


13.10.     CONSENT TO JURISDICTION. THE COMPANY AND THE INDEMNITEE EACH HEREBY
IRREVOCABLY CONSENT TO THE JURISDICTION OF THE COURTS OF THE STATE OF DELAWARE
FOR ALL PURPOSES IN CONNECTION WITH ANY ACTION OR PROCEEDING, WHICH ARISES OUT
OF OR RELATES TO THIS AGREEMENT.


13.11.     ATTORNEYS’ FEES. IN THE EVENT INDEMNITEE IS REQUIRED TO BRING ANY
ACTION TO ENFORCE RIGHTS UNDER THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION,
THE PAYMENT OR REIMBURSEMENT OF EXPENSES OF ANY PROCEEDING DESCRIBED IN SECTION
4), THE INDEMNITEE SHALL BE ENTITLED TO ALL REASONABLE FEES AND EXPENSES IN
BRINGING AND PURSUING SUCH ACTION, UNLESS A COURT OF COMPETENT JURISDICTION
FINDS EACH OF THE MATERIAL CLAIMS OF THE INDEMNITEE IN ANY SUCH ACTION WAS
FRIVOLOUS AND NOT MADE IN GOOD FAITH.

[Balance of the Page Intentionally Left Blank]

11


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement
effective as of the date first written above.

TETON ENERGY CORPORATION

INDEMNITEE

 

 

 

 

By:

 

 

By:

Name:

 

 

Title:

Name:

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

Address:

Teton Energy Corporation
410 17th Street – Suite 1850
Denver, CO 80202

Address:

 

12


--------------------------------------------------------------------------------